      Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CODY NICHOLSON,                   )
                                  )
           Plaintiff,             ) Civil Action No. ______________
                                  )
     v.                           )
                                  )
FAYETTE COUNTY, FAYETTE           )
COUNTY PRISON BOARD, WARDEN       )
JEFFREY N. MYERS, CORDAVAN BUSSEY ) JURY TRIAL DEMANDED
CLYDE BRONSON, JASON SHAW and     )
KARYA LEE HUNTER,                 )
                                  )
           Defendants.            )



                                    COMPLAINT

                                     Jurisdiction

  1. This action is brought pursuant to 42 U.S.C.§ 1983. Jurisdiction is founded upon

     28 U.S.C. § 1331 and 1343 and the aforementioned statutory provision.


                                      PARTIES

  2. Plaintiff Cody Nicholson, a citizen of the United States, is an adult individual and

     resident of Fayette County, Pennsylvania.

  3. At all times relevant to this Complaint, the Defendant Fayette County was and is a

     municipal corporation and a political subdivision in and of the Commonwealth of

     Pennsylvania and operated under and by the virtue of the laws of the

     Commonwealth of Pennsylvania and the laws, statutes and regulations of the

     United States of America, with its principal office located at 61 East Main Street,

     Uniontown, Pennsylvania 15401.
     Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 2 of 21




4.   At all times relevant hereto, Defendant Fayette County acted by and through its

     executives, councils, commissioners, boards, authorities, agents, employees

     subordinates, officers, contractors, assigns and adjuncts, acting within the scope

     of their respective offices, agencies, employment, contracts and/or assignments.

5. Upon information and belief, at all times relevant to this Complaint, Fayette

     County owned, possessed, was in control of, and/or was responsible for the

     operation of the Fayette County Prison (“Prison”).

6. Defendant Jeffery N. Myers was, at all times relevant to this complaint, warden at

     the Fayette County Prison. In all of his actions, Defendant Myers was acting

     under color of state law and in the course of his employment. The claims being

     made against Defendant Myers are brought against him in his individual capacity.

7. Defendant Fayette County Prison Board (“Prison Board”) was, at all times

     relevant to this complaint, the authorized policymaker for the Fayette County

     Prison under Pennsylvania law. In all of its actions, the Fayette County Prison

     Board was acting under color of state law.

8. Furthermore, Defendant Fayette County Prison Board (“Prison Board”) is and

     was, at all times relevant to this complaint, a local government unit and a 'person'

     amenable to suit under § 1983. See discussion in D.S. v. Hollidaysburg/Blair

     County, Civil Action 3:18-140, United States District Court, W.D. Pennsylvania

     (November 26, 2018)

9. At all times relevant to this complaint, Defendants Cordavan Bussey and

     Defendant Clyde Bronson were employed by the Fayette County Prison as
    Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 3 of 21




   correction officers and have a business address of 12 Court Street, Uniontown,

   Pennsylvania, 15401.

10. Defendant Jason Lee Shaw is an adult individual who is currently housed in SCI

   Camp Hill.

11. Defendant Karya Lee Hunter is an adult individual residing in Connellsville,

   Fayette County, Pennsylvania.



                                     FACTS


12. The Fayette County Prison “first opened in 1889, and is a four-level building

   that is connected by a bridge to the County Courthouse. The main building of

   the County Prison has 184 beds in celled housing, and an Annex building with

   an additional 80 dormitory beds was added in 2002. Combined, the capacity of

   the Prison is 264 beds. Program space is virtually non-existent. The Chapel is

   the only space available for any type of group gathering. Interviews and

   meetings by investigators, clergy, or service providers take place in one of two

   holding cells    in the Booking area.”           See   FAYETTE COUNTY,

   PENNSYLVANIA PRISON NEEDS ASSESSMENT, Fayette County Prison

   May 2017 (hereinafter referred to a “PRISON NEEDS ASSESSMENT”),

   prepared by CGL Companies, a copy of which is attached hereto as Exhibit

   “1”, Page 1-1 and incorporated herein by reference.

13. Since 1889, the Fayette County Prison was remodeled once and that was in 1963.

   See Exhibit “1” PRISON NEEDS ASSESSMENT, Page 3-1.

14. “Over the last several years, there have been many inmates regularly housed
   Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 4 of 21




   with other nearby jurisdictions due to a lack of adequate bedspace. A large

   percentage of these have been female inmates. The prison is overcrowded

   and understaffed. The design is outdated, inefficient and, in many areas,

   dangerous to staff and inmates, and there are many maintenance issues in

   the prison, including plumbing, electrical and HVAC problems. Previous

   studies have been conducted for the County Prison with recommendations

   to completely replace the existing prison with a facility nearly double the

   current capacity. See Exhibit “1” PRISON NEEDS ASSESSMENT, Page 1-1

   (Emphasis Added).

15. The Fayette County prison does “not offer the proper quantity of beds

   needed and “access to sufficient ‘out of cell’ space for activities of the

   inmate population.” See Exhibit “1” PRISON NEEDS ASSESSMENT, Page

   3-2 (Emphasis Added).

16. The Fayette County prison “lacks sufficient space to provide basic health

   care to inmates. See Exhibit “1” PRISON NEEDS ASSESSMENT, Page 3-2

   (Emphasis Added).

17. At all times relevant to this complaint, Fayette County Prison was and remains

   unconscionably overcrowded and dilapidated from years of neglect.

18. Plaintiff was an inmate in the Fayette County Prison during multiple months

   between January 13, 2019 and May 14, 2020, the exact dates of which are

   unknown at this time.

19. During Plaintiff’s incarceration at the Fayette County Prison between January

   13, 2019 and May 14, 2020, he served as an inmate worker.
    Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 5 of 21




20. In April of 2020, the inmates housed in the Annex of the Fayette County Prison

   rioted after they had been locked down for a month.

21. As a result of the riot, Defendant Myers and/or Defendant Fayette County

   Prison Board made the choice to move the entire annex population

   (approximately 40 male inmates) to cells on E and F range.

22. For the following weeks, Defendant Myers choose to keep the entire population

   of E and F range on lock down 23 hours a day leading to unrest and violence.

23. After being on lock down for several days, Defendant inmate Karya Hunter

   struck an inmate worker assigned to the range in the head with a tray.

24. The following day, inmate Karya Hunter threw urine on a different inmate

   worker.

25. Plaintiff was then told that he was to be the inmate worker for E and F ranges.

26. Defendants Myers, Bussey and Bronson were aware of the violence occurring

   on E and F range where the inmates were on lockdown, overcrowded and did

   not have access to adequate recreation time.

27. After Plaintiff worked on E and F range for two days, he told a CO that he did

   not want to work that range anymore.

28. Although inmate workers are usually allowed to have a say of whether they

   want to work a particular range, the Plaintiff was informed that he must work E

   and F range or he would be fired as an inmate worker.

29. On or about May 11, 2020, while the inmates were still on lockdown, Plaintiff

   was about to enter E and F range to gather the trays when he noticed that

   Defendants Hunter and Shaw had their cell door tied open with a towel.
    Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 6 of 21




30. In a properly maintained prison, inmates should never be able to tie a cell door

    open.

31. In a properly maintained prison, security cameras and other security devices

    would have caused prison personnel to notice the security breach caused by the

    interference with the cell door.

32. Plaintiff told Defendant Bussey and Defendant Bronson (who was the sergeant

    on duty) about the door being tied open and they told him that if Plaintiff did

    not go on the range to collect the trays despite the open cell door, he would be

    fired as an inmate worker.

33. After Plaintiff entered the range, Defendants Hunter and Shaw came out of

    their cell throwing trays at the Plaintiff and then striking the Plaintiff with their

    fists.

34. Rather than call a code, Defendant Bussey sat with his feet propped up on his

    desk watching the attack.

35. Defendant Bussey never called a code, never called for back-up and never

    called for medical attention.

36. After the Plaintiff was bleeding everywhere, the inmates finally stopped

    beating him.

37. Defendant Bussey smiled at Plaintiff as he walked off the range.

38. As a result of the attack, Plaintiff lost several teeth (others were broken off), he

    suffered multiple contusions, bruising and lacerations.

39. It took three days to find all of the Plaintiff’s teeth on the range.

40. When the Plaintiff went to the medical unit, he lost consciousness while they
    Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 7 of 21




   were checking his blood pressure.

41. The nurse that treated the Plaintiff in the medical unit called the Dr. serving the

   prison and was told to immediately send the Plaintiff to the hospital.

42. Rather than being immediately taken to the hospital, Plaintiff was taken to a

   holding cell where he sat for more than thirty minutes until a sympathetic Shift

   Commander insisted that the Plaintiff be immediately taken to the hospital.

43. After the attack, the Plaintiff’s teeth and mouth became infected and eventually

   all of his upper teeth had to be removed.

44. As a result of the attack, the Plaintiff has suffered nightmares and emotional

   trauma so severe that the Plaintiff has been prescribed medication to treat the

   same.

45. When the Plaintiff returned to the prison after being treated at the Uniontown

   Hospital, he was forced to quarantine in D-Range for ten days.         For the first

   three days, he was denied showers and recreation.

46. After the ten days of quarantine, Defendant Bronson placed the Plaintiff in the

   basement where he remained for approximately three days.

47. In the basement, the Plaintiff was given no recreation time and was only

   permitted to shower Monday through Friday.

48. At all times relevant to this complaint, at the approval and direction of

   Defendant Fayette County and the Fayette County Prison Board, Defendant

   Myers served as the warden of the Fayette County Prison and, per Fayette

   County Prison Policy and Procedure ADM-012, he had “total responsibility for

   every aspect of the administration of the Prison”.       See Exhibit “2” Fayette
   Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 8 of 21




   County Prison Policy and Procedure ADM-012 incorporated herein by

   reference.

49. At all times relevant to this complaint, it was Defendant Myer’s responsibility

   to protect the health and safety of the inmates.

50. Defendants Fayette County, the Fayette County Prison Board and Myers were

   aware of deficiencies in the Fayette County Prison with respect to dilapidated

   conditions and the need for improvements as evidenced by the fact that:

       a. The warden, commissioners, and members of the Fayette County Prison

           Board have personally observed the conditions and need for

           improvements;

       b. the conditions and need for improvements were issues raised and

           discussed on multiple occasions at the Fayette County Prison Board

           meetings;

       c. multiple union grievances were filed regarding the conditions and need for

           improvements;

       d. multiple union rallies were held regarding the conditions and need for

           improvements;

       e. multiple lawsuits have been filed and litigated against the prison regarding

           the conditions and need for improvements;

       f. multiple prison needs studies have been completed and have specifically

           found that the conditions were inadequate and there was a need for

           improvements;

       g. complaints from the inmates;
   Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 9 of 21




       h. complaints from family members of inmates;

       i. complaints from the guards;

       j. volumes of newspaper articles describing the complaint; and

       k. youtube videos of the former warden in various areas of the prison

          discussing the inadequate conditions and warning of federal civil rights

          lawsuits.

51. Defendant Fayette County, Fayette County Prison Board and Myer’s failure to

   correct the deficiencies in the Fayette County Prison with respect to dilapidated

   conditions and the need for improvements was willful, deliberate, malicious

   and/or with the reckless disregard or callous disregard of the Plaintiff’s

   constitutional and statutory rights.

52. As a result of Defendant Fayette County, Fayette County Prison Board and

   Myer’s failures to remedy inadequate conditions, the Plaintiff was forced to live

   in deplorable conditions, where he was exposed to pervasive mold and mildew

   and infestations of rats, cockroaches and insects. He was refused access to basic

   necessities, like adequate drinking water, fresh and uncontaminated food,

   properly functioning heat and ventilation, properly functioning toilets, sinks and

   showers.    The conditions also included severe overcrowding; inadequate

   clothing, linens and/or blankets; insufficient           yard    and   recreation;

   inadequate basic hygiene necessities, including but not limited to

   adequate toilet paper and clean underwear .

53. The prison conditions were inhumane and deprived the Plaintiff of his basic

   human needs.
   Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 10 of 21




54. Despite having actual knowledge of these conditions and the serious risks they

   pose, Defendant Fayette County, Defendant Fayette County Prison Board, and

   Defendant Myers were deliberately indifferent to the inhumane conditions to

   which the Plaintiff was exposed.

55. Defendant Fayette County and Defendant Fayette County Prison Board were and

   are responsible by law for ensuring that Fayette County Prison officials obey the

   laws of the Commonwealth of Pennsylvania and the United States.

56. At all times material to this Complaint, Defendant Fayette County and

   Defendant Fayette County Prison Board, through its respective policymakers,

   pursued de facto policies, practices and customs, specifically to ignore the need

   for updates and remodeling inside the prison and/or to refuse to update the

   existing prison or build a new prison, were a direct and proximate cause of the

   unconstitutional injuries and damages to the Plaintiff and the other deprivations

   of Constitutional rights alleged herein.

57. Defendant Fayette County, Defendant Fayette County Prison Board, and

   Defendant Myers’ failure to adequately provide the most basic human needs to

   prisoners, including the Plaintiff, and their failure to obey the laws of the

   Commonwealth of Pennsylvania and the United States evidences a lack of that

   degree of due care which prudent and reasonable individuals would show in

   executing their respective duties.

58. As a result of the conduct of all Defendants, Plaintiff suffered and continues to

   suffer damages, including psychological harm, emotional distress, mental
   Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 11 of 21




   anguish, fear, anxiety, terror, loss of liberty, and economic loss, all to his

   detriment.

                           COUNT I
               FEDERAL CIVIL RIGHTS VIOLATIONS
PLAINTIFF v. DEFENDANT FAYETTE COUNTY, DEFENDANT FAYETTE
       COUNTY PRISON BOARD, AND DEFENDANT MYERS

                        EIGHTH AMENDMENT
                     CONDITIONS OF CONFINEMENT

59. Plaintiff incorporates by reference the preceding paragraphs as though fully set

   forth at length herein.

60. By the facts and actions described above regarding the conditions of confinement

   at the Fayette County Prison, Defendant Fayette County and Defendant Myers

   subjected Plaintiff to a serious deprivation of basic human needs.

61. These deprivations and the risks they pose violate contemporary standards of

   decency.

62. These deprivations of basic human needs are serious and excessive.

63. Despite having actual knowledge of the serious risks posed to the prisoners’

   health and safety, Defendant Fayette County, Defendant Fayette County Prison

   Board, and Defendant Myers disregarded those risks, taking little if any action to

   try to address the deprivations of the Plaintiff’s basic human needs brought about

   by the conditions of confinement.

64. Defendant Fayette County, Defendant Fayette County Prison Board, and

   Defendant Myers repeatedly refused to acknowledge or address the deplorable

   conditions at the Fayette County Prison.
      Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 12 of 21




   65. Defendant Fayette County, Defendant Fayette County Prison Board, and

      Defendant Myers have acted with deliberate indifference toward serious

      deprivations of the prisoners’ basic human needs.

   66. By the acts described above, Defendant Fayette County, Defendant Fayette

      County Prison Board, and Defendant Myers have violated the rights of Plaintiff

      protected by the Eighth Amendment to the United States Constitution.

   67. As a direct and proximate result of the said acts of Defendants, Plaintiff suffered

      the following injuries and damages:

        a. Violation of his constitutional rights under the Eighth Amendment;
        b. Physical pain and suffering;
        c. Economic and non-economic loss; and
        d. Mental anguish and harm.



WHEREFORE, Plaintiff requests that this Court:

          a.    Enter judgment against Defendants joint and severally;
          b.    Award compensatory, economic, and non-economic damages to
               Plaintiff against the Defendants Fayette County, Fayette County
               Prison Board, and Myers;
          c.    Award reasonable attorneys’ fees and costs to Plaintiff pursuant to
               42 U.S.C. § 1988;
          d.    Award such further legal, equitable and other relief as this Court
               deems just and proper; and
          e.    A jury trial to each Defendant and as to each count.
   Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 13 of 21




                        COUNT II
           FEDERAL CIVIL RIGHTS VIOLATIONS
       PLAINTIFF v. DEFENDANTS FAYETTE COUNTY,
FAYETTE COUNTY PRISON BOARD, WARDEN JEFFREY N. MYERS,
         CORDAVAN BUSSEY and CLYDE BRONSON

                       EIGHTH AMENDMENT
                 FAILURE TO PROTECT FROM ATTACK

68. Plaintiff incorporates by reference the preceding paragraphs as though fully set

   forth at length herein.

69. At all times relevant to the instant Complaint, the Fayette County Prison was

   dilapidated, poorly designed for security purposes, in need of security and

   maintenance updates (including but not limited to doors with locks appropriate for

   a prison setting and proper security cameras).

70. The conditions alleged in paragraph 69 created a substantial risk of harm to the

   Plaintiff as an inmate in the Fayette County Prison.

71. Defendants Fayette County, Fayette County Prison Board, Myers, Bussey and

   Bronson, had actual knowledge of the conditions alleged paragraph 69 above and

   ignored those conditions and/or failed to take reasonable measures to address the

   safety risks created by those conditions.

72. As described above, Defendants Fayette County and the Fayette County

   Prison Board failed to protect the Plaintiff from dangerous inmates by

   ensuring that the prison was equipped with door that proper locked.

73. During the days immediately prior to the attack on Plaintiff, Defendants Myers,

   Bussey and Bronson knew that Defendants Hunter and Shaw were violently

   attacking the inmate workers on their range.
   Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 14 of 21




74. Immediately prior to the attack, prior to entering the range, Plaintiff specifically

   warned Defendants Bussey and Bronson that Defendants Hunter and Shaw had

   their cell door tied open.

75. Despite knowledge of attacks by Defendants Hunter and Shaw and of the open

   cell door, Defendants Bussey and Bronson forced the Plaintiff to enter the range

   by threatening to take away his inmate worker status.

76. Defendants Bussey and Bronson, despite having knowledge of the risks to the

   Plaintiff because of the conditions alleged in paragraphs 72 through 74 above,

   ignored or failed to take reasonable measures to deal with the safety risks created

   by those conditions.

77. The Plaintiff would not have been assaulted if the Defendants Fayette County,

   Fayette County Prison Board, Myers, Bussey and Bronson, would have taken

   reasonable measures to deal with the safety risks created by the conditions alleged

   in paragraphs 69 and 72-74 above.

78. As described above, Defendants Fayette County and the Fayette County

   Prison Board failed to protect the Plaintiff from dangerous inmates by

   ensuring that the prison was equipped with door that proper locked.

79. By the acts described above, Defendants Fayette County, Fayette County Prison

   Board, Myers, Bussey and Bronson, have violated the rights of Plaintiff protected

   by the Eighth Amendment to the United States Constitution and 42 U.S.C. § 1983.

80. The conduct and actions of Defendants Bussey and Bronson, as described

   above, were outrageous and extreme, beyond the bounds of decency, and are

   so as to be regarded as atrocious and intolerable and civilized society.
      Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 15 of 21




   81. Defendants Bussey and Bronson acted maliciously, recklessly or with callous

      disregard of the Plaintiff’s rights so as to justify the imposition of punitive

      damages.

   82. As a direct and proximate result of the said acts of Defendants Fayette County,

      Fayette County Prison Board, Myers, Bussey and Bronson, Plaintiff suffered the

      following injuries and damages:

          a. Violation of his constitutional rights under the Eight
               Amendment
          b. Physical pain and suffering;
          c. Economic and non-economic loss;
          d. Mental anguish and harm.



WHEREFORE, Plaintiff requests that this Court:

          a.    Enter judgment against the Defendants joint and severally;
          b.    Award compensatory, economic, and non-economic damages to
               Plaintiff against the Defendant Fayette County, Defendant Fayette
               County Prison Board, Defendant Myers, Defendant Bussey and
               Defendant Bronson;
          c.    Punitive damages to Plaintiff against Defendant Bussey and
               Defendant Bronson;
          d.    Award reasonable attorneys’ fees and costs to Plaintiff pursuant to
               42 U.S.C. § 1988;
          e.    Award such further legal, equitable and other relief as this Court
               deems just and proper; and
          f.    A jury trial to each Defendant and as to each count.
   Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 16 of 21




                                 Count III
                  FEDERAL CIVIL RIGHTS VIOLATIONS
                   PLAINTIFF v. DEFENDANT BUSSEY

                              EIGHTH AMENDMENT
                             FAILURE TO INTERVENE

83. Plaintiff incorporates by reference the preceding paragraphs as though fully set

   forth at length herein.

84. When Defendants Shaw and Hunter attacked the Plaintiff, Defendant Bussey had

   a duty to intervene to protect the Plaintiff.

85. Despite having a reasonable opportunity to intervene, Defendant Bussey choose

   to watch the attack with his feet propped up on his desk.

86. Defendant Bussey never intervened to stop the attack, never called a code and

   never called for medical.

87. The conduct and actions of Defendant Bussey, as described above, were

   outrageous and extreme, beyond the bounds of decency, and are so as to be

   regarded as atrocious and intolerable and civilized society.

88. Defendant Bussey acted maliciously, recklessly or with callous disregard of the

   Plaintiff’s rights so as to justify the imposition of punitive damages.

89. As a direct and proximate result of the said acts of Defendant Bussey, Plaintiff

   suffered the following injuries and damages:

       a. Violation of his constitutional rights under the Eight
           Amendment
       b. Physical pain and suffering;
       c. Economic and non-economic loss; and
       d. Mental anguish and harm.
      Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 17 of 21




WHEREFORE, Plaintiff requests that this Court:

          a.     Award compensatory, economic, non-economic and punitive
                damages to Plaintiff against Defendant Bussey;
          b.     Award reasonable attorneys’ fees and costs to Plaintiff pursuant to
                42 U.S.C. § 1988;
          c.     Award such further legal, equitable and other relief as this Court
                deems just and proper; and
          d.     A jury trial to each Defendant and as to each count.




                                       Count IV
                     FEDERAL CIVIL RIGHTS VIOLATIONS
       Plaintiff v. Defendants Fayette County and Fayette County Prison Board

                                     Municipal Liability

   90. Plaintiff incorporates by reference the preceding paragraphs as though fully set

      forth at length herein.

   91. As described hereinbefore above, Plaintiff was subjected to unlawful

      violations of the Eighth Amendment.

   92. Defendant Fayette County Prison Board and Defendant Myers, as an official

      with policy and decision-making authority, as described above directly

      participated in and ratified the deprivation of the Plaintiff’s constitutional

      rights.

   93. At all times relevant, Defendants Fayette County and the Fayette County Prison

      Board knew that the Fayette County Prison was dilapidated, poorly designed for

      security purposes, and in need of security and maintenance updates (including but

      not limited to doors with locks appropriate for a prison setting and proper security

      cameras).
   Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 18 of 21




94. At all times relevant to the instant complaint, Defendants Fayette County and

   the Fayette County Prison Board chose to ignore the risk to inmate welfare

   based on the conditions of the prison and safety risks associated with the age,

   need for updates and remodeling, and lack of appropriate security mechanisms

   and devices.

95. As described above, Defendants Fayette County and the Fayette County

   Prison Board failed to protect the Plaintiff from dangerous inmates by

   ensuring that the prison was equipped with door that proper locked.

96. The failure to adequately maintain and improve the Fayette County Prison by

   Defendants Fayette County and the Fayette County Prison Board amounts to

   deliberate indifference to the Plaintiff’s constitutional rights under the

   Fourteenth Amendments.

97. Defendants Fayette County and Fayette County Prison Board, by and through

   elected and appointed officials, acted in reckless disregard for Plaintiff’s

   constitutional rights and deprived the Plaintiff of his constitutionally protected

   rights.

98. As a direct and proximate result of the acts mentioned hereinbefore above,

   perpetrated by Defendant Fayette County and Defendant Fayette County

   Prison Board, Plaintiff suffered the following injuries and damages:

       a. Violation of his constitutional rights under the Eight
             Amendment
       b. Physical pain and suffering;
       c. Economic and non-economic loss;
       d. Mental anguish and harm.
      Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 19 of 21




WHEREFORE, Plaintiff requests that this Court:

          a.    Enter judgment against the Defendant Fayette County and the
               Defendant Fayette County Prison Board, joint and severally;
          b. Award compensatory, economic, and non-economic damages to
               Plaintiff against the Defendant Fayette County and Defendant Fayette
               County Prison Board;
          c.    Award reasonable attorneys’ fees and costs to Plaintiff pursuant to
               42 U.S.C. § 1988;
          d.    Award such further legal, equitable and other relief as this Court
               deems just and proper; and
          e.    A jury trial to each Defendant and as to each count.



                                         Count V
                                  STATE LAW CLAIM
                        Plaintiff v. Defendants Hunter and Shaw

                                    Assault and Battery

   99. Plaintiff incorporates by reference the preceding paragraphs as though fully set

      forth at length herein.

   100. The conduct and actions of Defendants Hunter and Shaw, acting in concert

      and conspiracy, as described above, constitute assault and battery in violation

      of state law.

   101. The conduct and actions of Defendants Hunter and Shaw were outrageous

      and extreme, beyond the bounds of decency, and are so as to be regarded as

      atrocious and intolerable and civilized society.

   102.        Defendants Hunter and Shaw acted maliciously, recklessly or with callous

      disregard of the Plaintiff’s rights so as to justify the imposition of punitive

      damages.
      Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 20 of 21




   103. As a result of this assault and battery, Plaintiff suffered the following injuries

      and damages:

          a. Physical pain and suffering;
          b. Economic and non-economic loss; and
          c. Mental anguish and harm.



WHEREFORE, Plaintiff requests that this Court:

          d. Enter judgment against all Defendants, joint and severally;
          e. Award compensatory, economic, non-economic and punitive damages
              to Plaintiff against Defendants Hunter and Shaw;
          f. Award such further legal, equitable and other relief as this Court
              deems just and proper; and
          g. A jury trial to each Defendant and as to each count.




                                        Count VI
                                   STATE LAW CLAIM
                    Plaintiff v. Defendants Hunter, Shaw, and Bussey

                        Intentional Infliction of Emotional Distress



   104. Plaintiff incorporates by reference the preceding paragraphs as though fully

      set forth at length herein.

   105. The conduct and actions of Defendants Hunter, Shaw, and Bussey, acting in

      concert and conspiracy, constituted intentional infliction of emotional distress

      on plaintiff in violation of state law.

   106. The conduct and actions of Defendants Hunter, Shaw, and Bussey, as
      Case 2:05-mc-02025 Document 49 Filed 01/13/21 Page 21 of 21




      described above, were outrageous and extreme, beyond the bounds of

      decency, and are so as to be regarded as atrocious and intolerable and civilized

      society.

   107.       Defendants Hunter, Shaw, and Bussey acted maliciously, recklessly or

      with callous disregard of the Plaintiff’s rights so as to justify the imposition of

      punitive damages.

   108. Plaintiff suffered the following injuries and damages:

          a. Physical pain and suffering;
          b. Economic loss and
          c. Mental anguish and harm.



WHEREFORE, Plaintiff requests that this Court:

          d. Enter judgment against all Defendants, joint and severally;
          e. Award compensatory, economic, non-economic and punitive damages
              to Plaintiff against Defendants Hunter, Shaw and Bussey;
          f. Award such further legal, equitable and other relief as this Court
              deems just and proper; and
          g. A jury trial to each Defendant and as to each count.




                                     s/Charity Grimm Krupa ________________
                                     Charity Grimm Krupa
                                     Attorney I.D. No. 202124
                                     P.O. Box 622
                                     Smithfield, Pa 15478
                                     (724) 569-9608
                                     Counsel for Plaintiff
